RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 18a0226p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 EDMUND ZAGORSKI,                                      ┐
                               Petitioner-Appellant,   │
                                                       │
                                                        >      No. 18-6052
       v.                                              │
                                                       │
                                                       │
 TONY MAYS, Warden,                                    │
                              Respondent-Appellee.     │
                                                       ┘

                       Appeal from the United States District Court
                     for the Middle District of Tennessee at Nashville.
                 No. 3:99-cv-01193—Aleta Arthur Trauger, District Judge.

                           Decided and Filed: October 10, 2018

              Before: COLE, Chief Judge; COOK and GRIFFIN, Circuit Judges.
                                  _________________

                                        COUNSEL

ON MOTION AND REPLY: Paul R. Bottei, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Nashville, Tennessee, for Appellant. ON RESPONSE: Michael M. Stahl, John
H. Bledsoe, OFFICE OF THE TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee,
for Appellee.

       GRIFFIN, J., delivered the order of the court in which COLE, C.J., joined. COOK, J.
(pp. 5–6), delivered a separate dissenting opinion.
 No. 18-6052                               Zagorski v. Mays                                 Page 2


                                        _________________

                                              ORDER
                                        _________________

          GRIFFIN, Circuit Judge.

          The State of Tennessee has scheduled petitioner Edmund Zagorski’s execution for
tomorrow, October 11, 2018 at 7:00 p.m. He moves this court for a stay of execution. For the
reasons that follow, we GRANT petitioner’s motion and hereby ORDER the execution stayed.

          A Tennessee jury found petitioner guilty of two counts of first-degree murder and
imposed a death sentence. Zagorski was unsuccessful in direct and post-conviction proceedings
in state court, State v. Zagorski, 701 S.W.2d 808 (Tenn. 1985), Zagorski v. State, No. 01C01-
9609-CC-00397, 1997 WL 311926 (Tenn. Crim. App. June 6, 1997), aff’d, 983 S.W.2d 654
(Tenn. 1998), and in habeas proceedings. Zagorski v. Bell, 326 F. App’x 336 (6th Cir. 2009).

          The present appeal stems from the Supreme Court’s decision in Martinez v. Ryan,
566 U.S. 1 (2012), in which the Supreme Court held that “[i]nadequate assistance of counsel at
initial-review collateral proceedings may establish cause for a prisoner’s procedural default of a
claim of ineffective assistance at trial.” Id. at 9. Zagorski wishes to leverage Martinez (and the
Supreme Court’s expansion of Martinez in Trevino v. Thaler, 569 U.S. 413 (2013)), to reopen
three procedurally defaulted habeas claims.

          On September 12, 2018, the district court denied petitioner’s Rule 60(b) motion for relief
from judgment. In denying the motion, the district court correctly highlighted that Martinez and
Trevino, “alone, are not extraordinary circumstances warranting relief from a final judgment in a
habeas corpus action.” (Citing Miller v. Mays, 879 F.3d 691, 698–99 (6th Cir. 2018)). Yet, the
district court recognized the issues presented in petitioner’s motion were not frivolous and were
raised in good faith. Further, the district court ruled that Zagorski made a substantial showing of
the denial of a constitutional right under 28 U.S.C. § 2253(c)(2). The court held that reasonable
minds could differ on the issues raised and thus granted a certificate of appealability on two
issues:
 No. 18-6052                               Zagorski v. Mays                                Page 3


       [P]etitioner’s motion raises a question about whether Martinez applies in
       conjunction with Edwards v. Carpenter, 529 U.S. 446 (2000), to excuse the
       default of underlying substantive claims, which has never been addressed by a
       federal appellate court. He also raises a non-frivolous claim of ineffective
       assistance of trial counsel. The court’s disposition of both of those issues, and
       whether they might merit relief in combination with Martinez, are reasonably
       debatable. Because an appeal from this order would not be in bad faith, the court
       also GRANTS the petitioner permission to appeal in forma pauperis.

       Petitioner filed a timely appeal on October 5, 2018. He then filed concurrent motions to
stay the execution in the district court and in this court. Yesterday, the district court denied
Zagorski’s motion to stay his execution.

       Federal courts have the authority to stay an execution when a “habeas corpus proceeding
is . . . pending appeal.” 28 U.S.C. § 2251(a)(1). We generally apply a four-factor test in
deciding whether to grant a stay: “1) whether there is a likelihood he will succeed on the merits
of the appeal; 2) whether there is a likelihood he will suffer irreparable harm absent a stay; 3)
whether the stay will cause substantial harm to others; and 4) whether the injunction would serve
the public interest.” Workman v. Bell, 484 F.3d 837, 839 (6th Cir. 2007). After balancing these
competing factors, we hold that a stay is warranted.

       In doing so, we conclude that this case presents exceptional circumstances warranting a
stay. We acknowledge, as the district court did, that petitioner faces an uphill battle on the
merits. Yet, balancing this factor with the others, petitioner’s motion presents conditions rarely
seen in the usual course of death penalty proceedings. Zagorski timely sought Rule 60(b) relief,
which the district court recently denied after a lengthy stay of proceedings that began in 2013.

       In denying petitioner’s motion for relief from judgment, the district court also granted
Zagorski an appeal by right when it granted him a certificate of appealability. See generally
Slack v. McDaniel, 529 U.S. 473 (2000) (discussing 28 U.S.C. § 2253(c)). Zagorski timely
exercised that right by filing a notice of appeal in our court. If we do not grant a stay, we will
necessarily be deciding or rendering moot his appeal, without affording Zagorski the opportunity
to present his appeal to us in the first instance. Briefing on petitioner’s appeal of right is
incomplete and we have yet to decide the issues raised. At a minimum, due process requires that
Zagorski be afforded an opportunity to present his appeal to us. Cf. Boddie v. Connecticut, 401
 No. 18-6052                             Zagorski v. Mays                             Page 4
U.S. 371, 377 (“[D]ue process requires, at a minimum, that . . . persons . . . must be given a
meaningful opportunity to be heard.”).

       We hereby GRANT petitioner’s motion and ORDER a STAY of Zagorski’s execution.
 No. 18-6052                              Zagorski v. Mays                                   Page 5


                                       _________________

                                             DISSENT
                                       _________________

        COOK, Circuit Judge, dissenting. I respectfully dissent. The majority balances four
competing factors and determines that Zagorski’s appeal warrants a stay. I come to the opposite
conclusion.

        As the majority acknowledges, Zagorski’s appeal is virtually unwinnable. The district
court’s decision to grant a certificate of appealability, with its easier-to-meet standard, coincided
with her thorough analysis in deciding to deny Zagorski’s Rule 60(b) motion, and her later denial
of the stay.

        The district court granted a certificate of appealability because Zagorski raised a novel
question of law in arguing that a combination of Martinez v. Ryan, 566 U.S. 1 (2012) and
Edwards v. Carpenter, 529 U.S. 446 (2000) might resuscitate three otherwise procedurally
defaulted habeas claims. But our cases make clear that Martinez did not change a criminal
defendant’s constitutional rights, but instead equitably adjusts his eligibility for federal statutory
relief. Miller v. Mays, 879 F.3d 691, 699 (6th Cir. 2018). These changes in decisional law are
usually not, by themselves, extraordinary circumstances meriting Rule 60(b)(6) relief. Id.; see
also Henness v. Bagley, 766 F.3d 550, 557 (6th Cir. 2014). Additionally, Zagorski asks us to
broadly apply an exception that the Supreme Court has repeatedly called especially narrow. See,
e.g., Davila v. Davis, 137 S. Ct. 2058, 2065 (2017), Carruthers v. Mays, 889 F.3d 273, 288 (6th
Cir. 2018). Even if we credited this theory, the district court thoroughly evaluated the merits of
each of Zagorski’s underlying constitutional claims and found that none weighed in favor of
granting relief under Rule 60(b)(6). Because of the underlying equitable principles involved, we
give especially broad deference to the district court’s discretionary denial of Zagorski’s motion.
None of the arguments in Zagorski’s appeal undercut this analysis.

        Zagorski will certainly suffer the most irreparable of harms absent a stay, but the
Supreme Court has warned us to also account for “the State’s significant interest in enforcing its
criminal judgments” in our deliberations.       Nelson v. Campbell, 541 U.S. 637, 650 (2004).
 No. 18-6052                             Zagorski v. Mays                                   Page 6


The majority has failed to do just that. A State is entitled to the assurance of finality. Only with
this certitude can it “execute its moral judgment in a case.” Calderon v. Thompson, 523 U.S.
538, 556 (1998). And “[o]nly with real finality can the victims of crime move forward knowing
the moral judgment will be carried out.” Id. Granting the stay shortchanges the State’s interests.

       For these reasons, I respectfully dissent and would deny Zagorski’s motion to stay.

                                              ENTERED BY ORDER OF THE COURT




                                              ___________________________________
                                              Deborah S. Hunt, Clerk